Board of Tax Appeals, Nos. 2003-H-601, 2003-H-602, 2003-H-604, 2003-H-605, 2003-H-606, 2003-H-607, 2003-H-611, and 2003-H-612. This case is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of Cuyahoga Heights Local School District Board of Education’s motion for stay of further proceedings in this case pending this court’s decision on the motion for reconsideration filed in Olympic Steel, Inc. v. Cuyahoga Cty. Bd. of Revision, 110 Ohio St.3d 1242, 2006-Ohio-4091, 852 N.E.2d 178.
It is ordered by the court that the motion is granted.